 

Exhibit 10.11

Tobira Therapeutics, Inc.

701 Gateway Blvd, Suite 200

South San Francisco, CA 94080

February 13, 2014

Andrew A. Hindman

Dear Andrew:

This letter (the “Agreement”) confirms the agreement between you and Tobira
Therapeutics, Inc. (the “Company”) regarding your resignation from employment
with the Company.

1. Termination Date. Your employment with the Company terminated on January 31,
2014 (the “Termination Date”). By signing this Agreement you agree that you are
resigning as an employee and as a member of the Board of Directors of the
Company as of the Termination Date. All employment records will indicate that
this is a voluntary resignation.

2. Effective Date and Revocation. You have up to 21 days after you receive this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you sign this Agreement to revoke it. If you wish to
revoke this Agreement after signing it, you may do so by delivering a letter of
revocation to me. If you do not revoke this Agreement, the eighth day after the
date you sign it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company paid you
$45,461.54, less all applicable withholdings. This amount represents all of your
salary earned through the Termination Date and all of your accrued but unused
vacation time or PTO (if applicable). You acknowledge that, prior to the
execution of this Agreement, you were not entitled to receive any additional
money from the Company and that the only payments and benefits that you are
entitled to receive from the Company in the future are those specified in this
Agreement.

4. Severance Pay. Pursuant to the terms of the Offer Letter between you and the
Company dated March 5, 2011 (the “Offer Letter”) and conditioned upon your
release of claims against the Company set forth in Section 6 below, the Company
will continue paying you your current base salary, less all applicable
withholdings, for six (6) months on a semi-monthly basis, starting after the
Effective Date (the “Salary Continuation Payments”). The aggregate amount of the
Salary Continuation Payments is equal to $180,000 (less all applicable
withholding taxes). Assuming you sign and do not revoke this Agreement, the
Salary

 

--------------------------------------------------------------------------------

Andrew A. Hindman

February 13, 2014

Page 2

 

Continuation Payments will commence on or about February 28, 2014 and, once they
commence, will include any unpaid amounts accrued from the Termination Date. If
you breach any provision of this Agreement, you understand that no additional
severance payments will be made; however, in such event, this Agreement shall
remain in full force and effect.

5. COBRA Premiums. You will receive information about your right to continue
your group health, dental and vision insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) after the Termination Date. In order
to continue your coverage, you must file the required election form. Pursuant to
the terms of the Offer Letter, if you sign and do no revoke this Agreement and
elect to continue group health, dental and vision insurance coverage, the
Company, upon proof of payment by you for COBRA coverage, will reimburse the
employer portions of the monthly premium under COBRA for you and, if applicable,
for your dependents until the earliest of (a) the end of the period of six
(6) months following the month in which the Termination Date occurs, (b) the
expiration of your continuation coverage under COBRA or (c) the date when you
become eligible for substantially equivalent health insurance in connection with
new employment or self-employment. If necessary to avoid adverse tax
consequences to you or the Company, the Company reserves the right to treat the
payment described in this Section 5 as taxable compensation income.

6. Stock Options.

a. On April 7, 2011, the Company granted you an option to purchase 6,061,990
shares of its Common Stock (the “First Option”). As of the Termination Date, you
will be vested in 4,167,618 of the shares that are subject to the First Option
(33 months of vesting). Subject to your acceptance of the terms of this
Agreement, the First Option will be exercisable with respect to the vested
shares at any time until the date nine (9) months after the Termination Date or
through October 31, 2014 (the “Vested Options Expiration Date”). The First
Option will expire with respect to the vested shares on the Vested Options
Expiration Date, and it will expire with respect to the unvested shares on the
Termination Date. The Notice of Stock Option Grant and Stock Option Agreement
dated April 7, 2011 (attached hereto as Exhibit B) between you and the Company
(the “Stock Option Agreement”) will remain in full force and effect, and you
agree to remain bound by that Agreement. This Agreement will supersede and
replace the Stock Option Agreement with respect to the Vested Options Expiration
Date only.

b. On February 7, 2013, the Company granted you an option to purchase 1,558,849
shares of its Common Stock (the “Second Option”). As of the Termination Date,
you will be vested in zero (0) of the shares that are subject to the Second
Option. The Second Option will expire with respect to the unvested shares on the
Termination Date. The Notice of Stock Option Grant and Stock Option Agreement
dated February 7, 2013 between you and the Company will remain in full force and
effect, and you agree to remain bound by that Agreement. You acknowledge and
agree that you have no rights to the Company’s capital stock other than those
enumerated in this Section 6.

 

--------------------------------------------------------------------------------

Andrew A. Hindman

February 13, 2014

Page 3

 

 

7. Release of All Claims. In consideration for receiving the severance benefits
described above, and as required by the Offer Letter, to the fullest extent
permitted by law, you waive, release and promise never to assert any claims or
causes of action, whether or not now known, against the Company or Trinet HR
Corporation or their respective predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or Trinet HR Corporation or the termination of that employment,
including (without limitation) claims to attorneys’ fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract or breach of the covenant of good
faith and fair dealing and any claims of discrimination or harassment based on
sex, age, race, national origin, disability or any other basis under Title VII
of the Civil Rights Act of 1964, the California Fair Employment and Housing Act,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act and all other laws and regulations relating to employment.
However, this release covers only those claims that arose prior to the execution
of this Agreement. Execution of this Agreement does not bar any claim that
arises hereafter, including (without limitation) a claim for breach of this
Agreement. This release does not include a release of the payments and
obligations created by this Agreement, a release of any vested employment
benefits, a release of any claims that cannot be released by private agreement
or a release of your right to indemnification pursuant to Labor Code section
2802 and any other applicable state or federal law, and/or the Company’s
Certificate of Incorporation, Bylaws, customary Indemnification Agreement and
insurance policies, as set forth in paragraph 9 of the Offer Letter, or that of
any successor or assign.

In consideration for the release of claims set forth above, to the fullest
extent permitted by law, the Company waives, releases and promises never to
assert any claims or causes of action, whether or not now known, against you
with respect to any matter, including (without limitation) any matter related to
your employment with the Company or the termination of that employment,
including (without limitation) claims to attorneys’ fees or costs, claims of
fraud, breach of contract or breach of the covenant of good faith and fair
dealing; provided , however , that this release covers only those claims that
arose prior to the execution of this Agreement and it does not include, for
example, any claims or causes of action related to any breach by you of this
Agreement.

8. Waiver. You and the Company expressly waive and release any and all rights
and benefits under Section 1542 of the California Civil Code (or any analogous
law of any other state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

9. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

 

--------------------------------------------------------------------------------

Andrew A. Hindman

February 13, 2014

Page 4

 

 

10. Other Agreements. At all times in the future, you will remain bound by the
Patent, Copyright and Non-Disclosure Agreement with the Company that you signed
when you accepted your initial offer with the Company, a copy of which is
attached as Exhibit A.

11. Indemnification. The Company shall, to the maximum extent permitted by law,
in accordance with California Labor Code section 2802, any other applicable
state or federal law, and/or the Company’s Bylaws, Certificate of Incorporation,
customary Indemnification Agreement, governing documents, and/or insurance
policies and/or those of any successor or assign of the Company, indemnify,
defend and hold you harmless for any acts or omissions or decisions made in good
faith related to the performance of services for the Company.

12. Entire Agreement. This Agreement, together with Exhibits A and B ,
constitutes the entire agreement between you and the Company regarding the
subject matter of this Agreement and supersedes all prior agreements,
understandings and representations regarding its subject matter, written or
oral. This Agreement may be modified only in a written document signed by you
and a duly authorized officer of the Company.

13. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

14. Confidentiality of Agreement. You agree that you will not disclose to others
the existence or terms of this Agreement, except that you may disclose such
information to your spouse, attorneys or tax or financial advisers if such
individuals agree that they will not disclose to others the existence or terms
of this Agreement and except as may be required by law. The Company agrees that
it will not disclose the terms of this Agreement, except that (i) the Company
may disclose this Agreement in confidence to its attorneys, accountants,
auditors, tax preparers, and financial advisors; (ii) the Company may disclose
the terms of this letter agreement (or a summary thereof) as necessary or
advisable to fulfill standard or legally required fiduciary duties or corporate
reporting or disclosure requirements or to investors or potential investors; and
(iii) the Company may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law.

15. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

16. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

 

--------------------------------------------------------------------------------

Andrew A. Hindman

February 13, 2014

Page 5

 

 

17. Successors and Assigns. The rights and obligations under this Agreement
shall inure to the benefit of, be enforceable by and shall be binding upon you
and the Company and your respective heirs, administrators, legal
representatives, personal representatives, executors, beneficiaries, owners,
officers, directors, affiliates and related companies, successors and assigns
(including, without limitation, any successor in interest of the Company and /or
reconstituted form of the Company resulting from the Company’s participation in
any merger, acquisition, affiliation, joint venture, sale of assets,
reorganization or other business transaction).

18. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile or pdf copy will have the same force and
effect as execution of an original, and a facsimile or pdf signature will be
deemed an original and valid signature.

19. Authorization. The Company represents that the individual signing this
Agreement is authorized to do so and has the authority to bind the Company on
behalf of which he signs to all the terms and conditions of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

Andrew A. Hindman

February 13, 2014

Page 6

 

 

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

 

TOBIRA THERAPEUTICS, INC.

 

 

By:

 

/s/ Laurent Fischer

 

 

Laurent Fischer

 

 

Chairman of the Board

 

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Andrew A. Hindman

Signature of Andrew A. Hindman

 

Dated: 2/13/14

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

PATENT, COPYRIGHT AND NON-DISCLOSURE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT

 

 

 